Citation Nr: 0821285	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-23 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left hip disability, 
to include as secondary to service-connected left knee and 
right hip disabilities.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

In March 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  Service connection is in effect for left knee and right 
hip disorders.

2.  The evidence of record is at least in equipoise as to 
whether the left hip labral tear is related to the veteran's 
service-connected left knee and right hip disorders.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, a left hip labral 
tear is proximately due to his service-connected left knee 
and right hip disorders.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
As will be discussed below, the Board finds that service 
connection for a left hip disorder as secondary to service 
connected left knee and right hip disorders is warranted; 
therefore, a full discussion of whether VA met these duties 
is not needed.  The Board does note, however, that the 
veteran was notified of the way initial disability ratings 
and effective dates are established in correspondence dated 
March 2007.  

Secondary Service Connection

The veteran does not contend and the record does not show 
that a left hip disability had its onset in service.  Rather, 
the veteran contends that an antalgic gait, caused by his 
service connected left knee and right hip disabilities, 
caused degenerative changes in his left hip.  

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In January 2004, the patient was seen by a private physician 
for left groin and hip pain.  He walked with a "minimally" 
antalgic gait.  X-rays revealed mild arthritic changes and 
calcific deposits at the superior lateral aspect of the hip 
joint.  An MRI was unremarkable; however, there was some 
fluid accumulation in the joint.  

In February 2004, the veteran's treating physician, Dr. M.W., 
diagnosed a left labral tear.  In his opinion, the veteran's 
left knee and right hip disabilities had combined to cause an 
antalgic gait which had "more than likely caused" a left 
hip labral tear.  

The veteran received a VA examination in July 2004.  The 
claims folder had been reviewed.  After interviewing the 
veteran and conducting a physical examination, the examiner 
diagnosed degenerative joint disease of the left hip.  In his 
opinion, it was "at least as likely as not that the 
veteran's left hip labral tear is not secondary to the 
service-connected injuries."  The examiner based his opinion 
on the fact that onset of the left hip disorder had been one 
year prior, whereas the veteran had been discharged many 
years before.  The examiner also opined that it was "at 
least as likely as not that the labral tear did not occur in 
conjunction with the [in-service] injury to the knee."  

The veteran received a second VA examination in April 2005.  
On this occasion, the same examiner was asked to review the 
records of the veteran's private treatment for his hip 
disorder, and specifically the positive nexus opinion 
provided by Dr. M.W. in February 2004.  After reviewing the 
claims folder, taking an oral history and conducting another 
physical examination of the veteran, the examiner again 
concluded that the veteran's left hip disorder was not 
etiologically related to his service-connected left knee and 
right hip disabilities.  The examiner noted that he had he 
had found no recent articles relating gait disturbances to 
labral tears.  He cited to one article in Clinical Sports 
Medicine (Oct. 2001) that reported on labral tears in 
athletes, but found that such tears were secondary to 
excessive motion strains such as hyperflexion and 
hyperextension injuries.  The examiner further noted that 
there was a "great amount of evidence to suggest that labral 
tears are just a continuum of degenerative joint disease," 
citing to Clinical Orthopedics (Dec. 2002, Jan. 2003, and 
Sept. 2004).

Dr. M.W. responded to the VA examiner's conclusion in a 
clinical note dated June 2005.  He noted that the examiner's 
sources were "non-specific" and found that the literature 
review was "inadequate."  Dr. M.W. pointed out that 
"[l]abral tears are a recent new finding in orthopedics" 
and that it was "well documented in the orthopedic 
literature that malalignment of joints ... do cause problems 
with the joints above and below the malalignment."  In his 
opinion, the veteran's left knee disorder caused an antalgic 
gait which led to abnormal forces on the left hip and thus to 
premature labral tearing and arthritis.  Dr. M.W. also noted 
that the veteran's March 2005 left hip arthroscopy had 
revealed no evidence of injury or congenital deformities, 
which, in his opinion, bolstered his argument that 
malalignment was the ultimate cause of the veteran's left hip 
disorder.  

Pursuant to the Board's remand, the veteran received a third 
VA examination in May 2007, with the same examiner.  The 
examiner again concluded that the veteran's left hip disorder 
was unrelated to his service-connected left knee and right 
hip disorders.  He reiterated that he could find no evidence 
of gait disturbance being "even a remote etiological 
factor" in degenerative joint disease of the hip, noting 
that the hip, a freely moving joint, tolerated gait 
disturbances fairly well.  

A fourth and final VA examination was conducted in February 
2008, before the same examiner.  After reviewing Dr. M.W.'s 
June 2005 opinion, the examiner once again concluded that 
there was no etiological relationship between the veteran's 
left hip disorder and his service-connected disabilities.  He 
noted again his opinion that the hip joint, a freely moving 
joint, was not subject to gait disturbances.  While an 
abnormal gait caused by the left knee was likely to stress 
the lower back and right knee, such a gait would have little 
to no impact on the hip joint.  In the examiner's opinion, 
the veteran's left hip disorder was age-related and did not 
have its onset in a service-connected disability.
 
An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).
In reviewing the evidence of record, there is evidence both 
for and against the veteran's claim.  The opinions of both 
physicians are reasonably based on complete examinations of 
the veteran.  Both providers are well-versed in orthopedic 
medicine and have reviewed the scientific literature on this 
particular issue.  Their opposing conclusions are both based 
upon sound professional judgment.  Thus, the Board finds that 
the evidence is at least in equipoise on the matter of 
service connection for a left hip disorder on a secondary 
basis.  

The Board is also required to resolve all reasonable doubt in 
favor of the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  Accordingly, service connection for a left hip 
disorder as secondary to his service-connected left knee and 
right hip disorders is warranted.  
 

ORDER

Service connection for a left hip labral tear is allowed.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


